Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424B2 Registration No. 333-132747 Subject to Completion: PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) Preliminary Prospectus Supplement dated January 31, 2007 100% Principal Protection Notes UBS AG $ Notes linked to the UBS Diapason Global Biofuel Index (USD) Excess Return due  2012 Issuer (Booking Branch): UBS AG (Jersey Branch) Maturity Date: A date we currently expect to be between March 2012 and July 2012 (to be determined on the trade date) (Investment term of 5 years and 1 month to 5 years and 5 months) No Interest Payments: We will not pay you interest during the term of the Notes. Underlying Index: The return on the Notes is linked to the performance of the UBS Diapason Global Biofuel Index (USD) Excess Return (the Index). The Index is comprised of international commodities diversified within the biofuel sector and is designed to be a benchmark for biofuel investments. The Index is composed of futures contracts on 10 physical commodities related to the global production of ethanol and biodiesel (the Index Commodities). The Index is weighted to reflect the relative importance of the different commodities used in the production of ethanol and biodiesel, as well as the liquidity of the underlying futures contracts. The Index was developed by UBS and Diapason Commodities Management S.A., and launched on March 7, 2006. The Index is calculated and published daily at 11:10 p.m. Central European Time and is reported by Reuters Group PLC under the symbol GBFIERUSDDIAP and by Bloomberg L.P. under the symbol GBFIERUS. Payment at Maturity: At maturity, you will receive a cash payment per $10 principal amount of your Notes equal to the greater of: (i) $10 or (ii) $10 + ($10 X Index Return). Index Return: Index Ending Level  Index Starting Level Index Starting Level Index Starting Level: , the closing level of the Index on the trade date. Index Ending Level: The Index Ending Level will be the closing level of the Index on a date that we currently expect to be between March 2012 and July 2012, to be determined on the trade date (the final valuation date). CUSIP Number: 90261J533 ISIN Number: US90261J5332 No Listing: The Notes will not be listed or displayed on any securities exchange or any electronic communications network. To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Solutions, Optimization Solutions, Performance Solutions and Leverage Solutions. The securities offered hereby are classified by UBS as a Protection Solution for this purpose. For a more detailed description of each of the four categories, please see Structured Product Categorization on p. S-3. See Risk Factors beginning on page S-6 for risks related to an investment in the Notes. This offering is registered with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement and accompanying prospectus. Any representation to the contrary is a criminal offense. The Notes are not deposit liabilities of UBS AG and are not FDIC insured. Price to Underwriting Proceeds to Public Discount UBS AG Per Note 100% 3.50% 96.5% Total UBS Investment Bank UBS Financial Services Inc. Prospectus Supplement dated February , 2007 Prospectus Supplement Summary The following is a summary of terms of the Notes, as well as a discussion of factors you should consider before purchasing the Notes. The information in this section is qualified in its entirety by the more detailed explanations set forth elsewhere in this prospectus supplement and in the accompanying prospectus. Please note that references to UBS, we, our and us refer only to UBS AG and not to its consolidated subsidiaries. What are the Principal Protection Notes? The Principal Protection Notes are medium-term notes issued by UBS, offering principal protection of 100% of each $10.00 principal amount. The return on the Notes is linked to the performance of the UBS Diapason Global Biofuel Index (USD) Excess Return (the Index). If the Index Return is positive, you will receive the principal amount plus 100% of any appreciation of the Index at maturity. The Index is comprised of international commodities diversified within the biofuel sector and is designed to be a benchmark for biofuel investments. The Index is composed of futures contracts on 10 physical commodities related to the global production of ethanol and biodiesel. The Index is weighted to reflect the relative importance of the different commodities used in the production of ethanol and biodiesel, as well as the liquidity of the underlying futures contracts. As of December 11, 2006, the two biofuel groups have respective weights of 83% for ethanol and 17% for biodiesel. The return on the Notes is linked to performance of the Index, expressed as a percentage, from the trade date to the final valuation date. The Index Return will be calculated as follows: Index Return Index Ending Level  Index Starting Level Index Starting Level where the Index Starting Level is , the closing level of the Index on the trade date, and the Index Ending Level is the closing level of the Index on the final valuation date. At maturity, the cash payment per $10 principal amount of the Notes will be equal to the greater of: (i) $10 or (ii) $10 + ($10 X Index Return). Your participation is equal to 100% of any appreciation in the Index over the term of the Notes. You will not receive less than the principal amount of the Notes if you hold the Notes to maturity. We will not pay you interest during the term of the Notes. Selected Purchase Considerations Growth potential The Notes provide the opportunity for 100% participation in potential increases in the level of the Index. Preservation of capital You will receive at least the principal amount of your Notes if you hold the Notes to maturity, regardless of the performance of the Index. Minimum investment Your minimum investment is 100 Notes at a principal amount of $10 per Note (a minimum purchase price of $1,000).
